Citation Nr: 1142321	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  03-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to April 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2003, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In a May 2005 decision, the Board denied the Veteran's claims.  In May 2005, the Veteran filed a motion for reconsideration of the May 2005 Board decision.  The Board denied the motion in September 2005.  See 38 C.F.R. §§ 20.110, 20.1001 (2011).  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2006, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board decision be vacated and remanded.  A December 2006 Court order granted the motion.  

In March 2007 and September 2009, the Board remanded the Veteran's claims for additional development.  The case has been returned to the Board for further appellate review.  

In June 2011 the Veteran's attorney requested that his representation of the Veteran be revoked.  However, as such was filed after certification to the Board, good cause must be established.  In an August 2011 letter, the attorney was asked to submit proof of good cause with a motion to withdraw as representative for the Veteran.  The attorney did not respond, and remains the Veteran's representative at this time.  See 38 C.F.R. § 20.608.


FINDINGS OF FACT

Hypertension and stroke are not shown by competent and credible evidence until years after service and there is no medical or credible lay evidence reflecting any relationship between the Veteran's hypertension and/or stroke and service or service-connected posttraumatic stress disorder (PTSD).  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).

2.  The requirements for establishing service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, VCAA notice was provided in August 2001, February 2002, May 2007, and November 2009 letters.  In these letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection (on a direct and secondary basis), as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in July 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's separation examination report, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, statements from family and service friends, and hearing testimony.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective VCAA notice was provided in November 2009 as requested, Social Security Administration records were obtained, and the requested VA examinations and opinions were obtained.  While the 2009 Remand requested that an examination be conducted by a vascular specialist, that physician indicated she was not the appropriate specialty to render the opinion, and suggested the opinion be provided by someone with cardiovascular and psychiatric specialties.  Subsequently, an examination was conducted by a psychiatrist with a consultation with a cardiovascular specialist.  The specialists concluded that they were unable to resolve the issue of whether hypertension and residuals of stroke were caused or aggravated by service-connected PTSD without resorting to mere speculation.  

The Veteran's attorney has argued that this opinion is inadequate and a new opinion should be obtained.  The Board disagrees.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) held that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence.  In this case, after review of evidence submitted by the Veteran and relevant literature including medical journals, the specialists explained that in the absence of available data that establishes the relative risk of hypertension in PTSD patients compared to veterans without the disorder, the issue cannot be resolved without resorting to speculation.  As the specialists provided an explanation as to the basis for their opinion that the issue cannot be resolved without resorting to speculation - that is, the available evidence on the matter, including medical journals, does not contain enough data to resolve the issue - the Board finds that remand to attempt to obtain further clarification would not result in any additional answers to the relevant questions.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
The Board notes that the Veteran has not been afforded a VA examination concerning his contentions that hypertension and residuals of a stroke are directly related to service, as opposed to being secondary to PTSD.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no medical or credible lay evidence that shows the Veteran had signs or symptoms of hypertension or stroke beginning during service or to a compensable degree during the year following service, nor is there competent evidence suggesting that the Veteran developed hypertension or stroke as a result of exposure to radar, fractured sleeping hours, or dental fillings.  Consequently, VA is under no duty to afford the Veteran further VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Additionally, he has been represented by an attorney familiar with VA law since January 2007.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension or brain hemorrhage becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hypertension is defined in the regulations as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that, with the exception of the March 1959 separation examination report, it has been shown that the Veteran's service treatment records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran has reported several incidents that he believes led to his development of hypertension and eventually a stroke.  He also asserts that his hypertension and residuals of a stroke are secondary to his service-connected PTSD.  Among the potential causes for his disabilities, the Veteran notes stress caused by claustrophobia and in-flight emergencies during service, which is essentially an assertion that his service-connected psychiatric disorder caused his hypertension and stroke.  The Veteran also argues that silver or grey dental fillings he was given during service have adverse effects on health and the blood system, fractured sleeping hours during service caused hypertension, and exposure to radar caused his hypertension and stroke.  

As noted above, the majority of the service records were apparently destroyed in an accidental fire.  However, the Veteran's March 1959 separation examination report is available.  This report shows normal clinical evaluations and a blood pressure reading of 130/70.  In the sections for notes and summary of defects and diagnoses there is nothing suggestive of hypertension or stroke.  

In a June 2001 addendum attached to his claim for service connection, the Veteran acknowledged that he had no supporting evidence and could not remember much detail.  He reported experiencing dizziness and what he described as stroke-like attacks beginning in 1959 while he worked at General Motors.  Thus, the Veteran reported his symptoms beginning after his separation from service.  In testimony in August 2003, the Veteran testified that during service he experienced fainting, chest pain, and dizziness, but did not seek treatment.  To medical treatment providers, he noted that he first had a stroke in 1993.  These statements are inconsistent and are being rendered more than 40 years after his discharge from service.  As such, the Board finds that the Veteran's statements that he had symptoms of hypertension and stroke during service or shortly thereafter are not reliable or credible.   See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran and a significant time delay between the observations and the date on which the statements were made in weighing credibility).  This finding is supported by a December 2007 VA examiner's finding that the Veteran was a poor historian when contending that he had multiple strokes dating back to service.  The examiner noted such contention was not supported by documented brain imaging.  Further, as a lay person, the Veteran is not competent to provide a medical opinion diagnosing symptoms such as fainting, chest pain, and dizziness as being hypertension or a stroke.  In this regard, diagnosing cardiovascular disorders requires medical testing and expertise; thus, his contentions that he suffered from hypertension and a stroke during or shortly following service are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Veteran also testified that he was first told he had high blood pressure in 1976 or 1978.  There is no medical evidence showing treatment or diagnoses for hypertension prior to the reported time period.  As such, the Board finds that the evidence does not show hypertension until at least 1976, which is approximately 17 years after the Veteran's separation from service.  This is evidence against any claim that the Veteran has had hypertension since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran had a documented stroke in June 1993.  Private treatment records from that time frame reflect that the Veteran had elevated blood pressure, a history of cigarette smoking, and a family history of premature stroke.  He reported a lot of stress in working for General Motors, trying to go to school, working at IBM while trying to go to school, and holding down another job while raising 4 children.  There was no mention of stress from events during service.  

The Veteran was afforded a VA hypertension examination in December 2007.  He reported that the onset of his hypertension was in the 1970's and that he began taking medication for hypertension in 1993.  He also reported having multiple strokes dating back to the military based on his own recollection, but not documented on brain imaging.  The examiner stated that the Veteran was a poor historian who provided rambling answers.  After review of the claims file and a physical examination, the examiner diagnosed essential hypertension.  He opined that it was less likely as not (less than 50/50 probability) that the hypertension was caused by or a result of PTSD as there was no consensus medical opinion that PTSD causes or chronically aggravates essential hypertension.  

The Veteran was also afforded a VA brain and spinal cord examination in December 2007.  He reported that he had a stroke in 1993 and that his sister had also had a stroke.  He reported smoking cigarettes.  After examination, the examiner diagnosed left cerebrovascular insult fourteen years ago, with slightly weak left face, diffuse mild peripheral sensory losses, absent ankle reflexes, and ataxic gait.  The examiner commented that intellect was normal and that the symmetric peripheral sensory losses are from the side effects of medication.  The examiner stated that he could not answer whether the high blood pressure and stroke symptoms were from PTSD without speculation.  

A medical opinion as to these issues was requested from a vascular surgeon.  However, in January 2010 the VA vascular surgeon tasked with providing an opinion reported that she was unable to comment on the connection between PTSD and hypertension as it was outside of her scope of practice and would be better evaluated by a cardiologist or a physician with joint psychiatric and internal medicine training.  

In May 2010, an opinion was obtained from a VA psychiatrist in consultation with a VA cardiologist.  A psychological interview was performed, as was a review of relevant literature and the evidence in this case including the statement from the Director of the National Institute of Mental Health discussed below.  The psychiatrist diagnosed PTSD.  He noted that the cardiologist stated that he was aware of no data that demonstrate a relationship between PTSD and either hypertension or organic heart disease.  The cardiologist explained that there are data for elevated catecholamine levels in selected patients and other biological surrogates, but a review of the literature did not reveal population data suggesting a causal relationship between PTSD and hypertension or coronary artery disease and their sequela.  The cardiologist stated that while such a relationship is plausible biologically, it must be considered speculative in the absence of data that establishes the relative risk of hypertension in PTSD patients compared to veterans without that disorder.  According to the cardiologist, this is particularly necessary given that hypertension and coronary artery disease are endemic in our general population.  The conclusion reached by the psychiatrist and cardiologist was that in the absence of available data that establishes the relative risk of hypertension in PTSD patients as compared to veterans without the disorder, they were unable to resolve this issue without resorting to mere speculation.

None of the medical records reflecting the Veteran's diagnoses of hypertension and stroke residuals suggests that there exists a medical nexus between these disabilities and the Veteran's military service or service-connected PTSD, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  Simply put, the Veteran has submitted no competent and credible evidence connecting his hypertension and residuals of a stroke to his service or PTSD.

The Board also recognizes that the Veteran has submitted a statement from the Director of the National Institute of Mental Health to the U.S. House of Representatives Committee on Oversight and Government Reform, in which the Director notes that significant health problems are also more likely to occur in individuals with PTSD than in those without the disorder, particularly hypertension, asthma, and gastrointestinal problems.  However, this is a general statement which does not offer information specific to this Veteran's disabilities.  Thus, the statement is entitled to little probative weight.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  Moreover, the statement from the Director was reviewed by a VA cardiologist and psychiatrist who, after review of the statement and medical journals, found that there was no population data that establishes the relative risk of hypertension in PTSD patients as compared to veterans without the disorder.

The only person to offer a definitive opinion on this specific case was a VA physician who performed a hypertension examination in December 2007.  The physician opined that it was less likely as not (less than 50/50 probability) that the hypertension was caused by or a result of PTSD.  The basis of this opinion was that there was no consensus medical opinion that PTSD causes or chronically aggravates essential hypertension.

While the Veteran has argued that dental fillings from service have adverse effects on health and blood system, and that fractured sleeping hours during service caused hypertension, he has provided no medical evidence to support these allegations.  As noted above, it is not shown that the Veteran possesses any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Likewise, his contention that his disabilities were caused by his PTSD is not competent medical evidence.

As to the Veteran's claim that radar exposure caused him to develop hypertension and have a stroke, the Court has taken judicial notice that radar equipment emits microwave-type, non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997).  Non-ionizing exposure from radar equipment is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309 and 3.311 (2011).  As to any claim that non-ionizing radiation caused hypertension or stroke, again, the Veteran has provided no evidence to support this allegation and is not competent to provide a medical opinion on this point.  See Jandreau, 492 at 1376-77.  Moreover, neither hypertension nor strokes are considered radiogenic diseases for VA purposes.  See 38 C.F.R. § 3.309(d).  

As there is no medical or credible lay evidence indicating that the Veteran developed hypertension or a stroke during service or during the year following discharge from service or that such conditions were caused or aggravated by his service-connected PTSD, the evidence is not in equipoise.  Accordingly, service connection for hypertension and residuals of a stroke is not warranted on any basis.

As service connection for hypertension is being denied by this decision, the Veteran's claim for entitlement to service connection for residuals of stroke as secondary to hypertension must fail.  See 38 C.F.R. § 3.310(a).  

The Veteran's family members and friends have submitted statements related to incidents during service and behavior change after service.  These statements were considered, but are relevant to his previous claim for service-connection for PTSD and do not alter the decision here on entitlement to service-connection for hypertension and residuals of stroke.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected disability, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


